Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The amendment submitted by Applicant on May 9th,, 2022 has been received and entered.

Claims 2-4, 15, 17-19 are canceled.
New claims 21-27 are added.

Claims 1, 5-14, 16, 20-27 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is MATHIYALAGAN et al. (U.S. Patent Application Publication No. 2015/0168972).  MATHIYALAGAN et al. discloses a three dimensional integrated device includes a plurality of dies connected to a voltage regulation control circuit.  MATHIYALAGAN et al. fails to show or suggest the limitations of the die enable circuit comprises at least one voltage detection circuit each configured to detect a corresponding one of the at least one voltage; and an AND gate circuit, wherein an input of each of the at least one voltage detection circuit is connected to a corresponding one of the at least one voltage, an output of each of the at least one voltage detection circuit is connected to an input of the AND gate circuit, and an output of the AND gate circuit is configured to output the die enable signal (claims 1, 8-8-14, 16, 20-24); or the at least one voltage regulator comprises a first charge pump circuit, a second charge pump circuit, a third charge pump circuit, a first low dropout linear regulator, a second low dropout linear regulator, and a third low dropout linear regulator, wherein the first charge pump circuit, the second charge pump circuit, and the third charge pump circuit are configured to output, respectively, a first voltage, a second voltage, and a third voltage according to an external voltage, the first low dropout linear regulator, the second low dropout linear regulator, and the third low dropout linear regulator are configured to output, respectively, a fourth voltage, a fifth voltage, and a sixth voltage according to the external voltage (claims 5-6, 26); or the at least one voltage regulator comprises a first low dropout linear regulator, a first charge pump circuit, a second charge pump circuit, a second low dropout linear regulator, a third low dropout linear regulator, and a fourth low dropout linear regulator, wherein the first low dropout linear regulator, the second low dropout linear regulator, the third low dropout linear regulator, and the fourth low dropout linear regulator are configured to output, respectively, a first voltage, a fourth voltage, a fifth voltage, and a sixth voltage according to an external voltage, the first charge pump circuit and the second charge pump circuit are configured to output, respectively, a second voltage and a third voltage according to the external voltage (claims 7, 25, 27).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827